444 N.W.2d 896 (1989)
233 Neb. 261
Patricia J. HALLAN, Appellee,
v.
Richard HALLAN, Appellant.
No. 87-336.
Supreme Court of Nebraska.
September 1, 1989.
*897 David W. Jorgensen, of Nye, Hervert, Jorgensen & Watson, P.C., Kearney, for appellant.
Steven H. Heldt, of Smith, Smith & Heldt, Lexington, for appellee.
BOSLAUGH, SHANAHAN, and GRANT, JJ., and KNAPP and ROWLANDS, District Judges.
PER CURIAM.
In this dissolution of marriage case, respondent husband appeals from the trial court's division of property, asserting insufficiency of the interest awarded him in his wife's retirement funds and objecting to the trial court's inclusion as a marital asset of a portion of a settlement he received from an action he had filed against a former employer, following his sixth and final involuntary termination of employment.
The ultimate test in determining the appropriateness of the division of property is reasonableness as determined by the facts in each case. Busekist v. Busekist, 224 Neb. 510, 398 N.W.2d 722 (1987). We have reviewed the record de novo as we are required to do, and we have determined that the trial court did not abuse its discretion with regard to either of the matters of which complaint is made. The decree of the trial court is affirmed.
AFFIRMED.